                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC E. FLENTOIL,                                   Case No. 18-cv-03486-EMC
                                   8                    Plaintiff,
                                                                                             ORDER
                                   9              v.
                                                                                             Docket Nos. 39, 41, 42
                                  10     SANTA CLARA COUNTY DEPT. OF
                                         CORRECTIONS, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a third request for appointment of counsel. A district court has the

                                  14   discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an indigent civil litigant

                                  15   in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

                                  16   This requires an evaluation of both the likelihood of success on the merits and the ability of the

                                  17   plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved. See

                                  18   id. Neither of these factors is dispositive and both must be viewed together before deciding on a

                                  19   request for counsel under § 1915(e)(1). Exceptional circumstances are not present in this action:

                                  20   Mr. Flentoil was able to articulate his claims adequately and there do not appear to be complex

                                  21   issues involved. Additionally, the medical and jail records submitted by Defendants now indicate

                                  22   there is a low likelihood of success on the merits. Mr. Flentoil’s third request for appointment of

                                  23   counsel to represent him in this action is DENIED. Docket No. 39.

                                  24          The order of service stated that, if Defendants filed a motion for summary judgment, they

                                  25   “must provide to Plaintiff a new Rand notice regarding summary judgment procedures at the time

                                  26   they file such a motion. See Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).” Docket No. 25

                                  27   at 6; see Rand v. Rowland, 154 F.3d 934, 939 (9th Cir. 2012). Defendants’ motion for summary

                                  28   judgment was not accompanied by a proper Rand notice. Although paragraphs in the motion (see
                                   1   Docket No. 41 at 3) include the information required by Rand, that does not fully satisfy Rand

                                   2   because Rand also requires that the notice “be in a separate form that the plaintiff will recognize

                                   3   as given pursuant to the court’s requirement. It may not be provided within the summary judgment

                                   4   motion or in the papers ordinarily filed in support of the motion.” Rand, 154 F.3d at 960

                                   5   (emphasis added). Meticulous compliance with the Rand notice requirement is necessary. The

                                   6   failure to comply with the Rand and Woods notice requirement can be a quick route to reversal if a

                                   7   motion for summary judgment is granted. See, e.g., Nelson v. Peck, 2016 WL 6892509 (9th Cir.

                                   8   Nov. 23, 2016) (provision of Rand notice at outset of case but not concurrently with the motion for

                                   9   summary judgment was reversible error). To avoid the possibility of such a reversal, Defendants’

                                  10   motion for summary judgment (Docket No. 41) is DENIED for failure to provide the Rand notice

                                  11   in a separate document. The denial of the motion for summary judgment is without prejudice to

                                  12   Defendants filing a new motion for summary judgment that is accompanied by a Rand notice that
Northern District of California
 United States District Court




                                  13   is in a separate document labelled something to the effect of “Rand Notice To Plaintiff Regarding

                                  14   Summary Judgment Opposition.”

                                  15          The Court now sets the following briefing schedule for the new motion for summary

                                  16   judgment: Defendants must file and serve a new motion for summary judgment with a Rand

                                  17   notice no later than June 7, 2019. Plaintiff must file and serve his opposition to the new motion

                                  18   for summary judgment no later than July 5, 2019. Defendants must file and serve their reply (if

                                  19   any) no later than July 26, 2019.

                                  20          Plaintiff’s request for an extension of the deadline to file his opposition to the motion for

                                  21   summary judgment is GRANTED. Docket No. 42. Under the briefing schedule set in the

                                  22   preceding paragraph, Plaintiff will have until July 5, 2019 to prepare his opposition.

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         2
                                   1          Finally, the Court notes that Defendants state in their motion for summary judgment that

                                   2   gabapentin is an opioid. See Docket No. 41 at 9 n.1. In their new motion for summary judgment,

                                   3   they should provide evidentiary support for that statement or change the wording of the footnote.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: May 24, 2019

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
